The fact that the plaintiff would not have released the Olsens from liability but for their promise to continue as managers of the business is immaterial in so far as the defendants' liability is concerned. The plaintiff released the Olsens from liability at the defendants' request, and that is a sufficient consideration for their promise to pay the plaintiff what the Olsens owed him. Cutting v. Whittemore, 72 N.H. 107,108; Head v. Richardson, 16 N.H. 454, 456.
Exception overruled.
PEASLEE, J., did not sit: the others concurred. *Page 320